Citation Nr: 0024073	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  95-38 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for teratoembryonal cell carcinoma of the left inguinal 
canal, to include the issue of whether the reduction in 
rating was procedurally correct.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from the San Juan, Puerto Rico, regional office (RO) of the 
Department of Veterans Affairs (VA).  It was remanded in 
October 1998 to accord the veteran due process.  The RO has 
undertaken the action required, and the case is again before 
the Board for appellate consideration.

When the case was last before the Board, the Board included 
the issue of whether there was clear and unmistakable error 
in the reduction of the veteran's 100 percent evaluation.  
Because the Board finds that the May 1971 rating action that 
reduced the evaluation is not final, as discussed in the 
procedural background herein, the issue of clear and 
unmistakable error in that rating action does not arise.

In August 2000, the veteran submitted material he 
characterized as research that he had done directly to the 
Board.  This material consists of a Veterans Benefits 
Administration Fast Letter dated in June 2000 and the 
enclosures that accompanied that Fast Letter.  It is 
unnecessary to return the claims file to the RO for its 
consideration or issuance of a supplemental statement of the 
case.  Cf. 38 C.F.R. § 20.1304(a), (c) (1999).  First, it is, 
at most, legal argument, rather than additional evidence.  
Second, it is not relevant to the appellant's claim.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

2.  The RO satisfied all procedural requirements in May 1971 
when reducing, from 100 percent to 30 percent, the disability 
rating in effect for the veteran's teratoembryonal cell 
carcinoma of the left inguinal canal.

3.  As of May 1971, a one-year period had elapsed in which 
the veteran's teratoembryonal cell carcinoma of the left 
inguinal canal had not been manifested by either metastases 
or recurrence of the cancer.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent disability 
rating for teratoembryonal cell carcinoma of the left 
inguinal canal are not met.  38 U.S.C.A. § 1155 (formerly 
38 U.S.C.A. § 355); 38 C.F.R. §§ 3.105(e), 3.343(a), 4.1, 
4.2, 4.3, 4.7, 4.115a, Diagnostic Code 7528 (1971).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural background

The procedural status of this appeal is complex, and a 
preliminary explanation of the procedural status is in order.

In a June 1970 rating decision, the San Juan, Puerto Rico, 
RO, inter alia, granted service connection for a disability 
characterized as carcinoma, left inguinal canal, 
teratoembryonal cell, and assigned a 100 percent disability 
rating therefor, effective as of March 27, 1970, the day 
following the veteran's last day of active service.  In a May 
1971 rating decision, the RO reduced that disability rating 
to 30 percent, effective as of August 1, 1971.  The veteran 
was apparently notified of that decision, and of appellate 
rights and procedures.  Although a notification letter is not 
associated with his claims file, a Control Document and Award 
Letter, dated May 27, 1971, is of record.  This document 
indicates that VA Form 21-6763, Reduced Disability 
Compensation, was dispatched.  In addition, VA received a 
statement in support of claim from the veteran on June 2, 
1971.  In it, the veteran indicated that he did not agree 
with VA's May 27, 1971, determination, that he considered 
himself 100 percent disabled, and that he desired a personal 
hearing.  This statement constitutes a timely notice of 
disagreement (NOD) and request for a hearing.  38 C.F.R. 
§§ 19.114, 19.118 (1971); see also 38 C.F.R. § 19.133 (1971). 

In December 1993, the veteran requested a hearing at the 
local RO.  At that hearing, which was held in March 1994, the 
issues identified by his representative as appropriate for 
discussion included restoration of the 100 percent rating for 
left inguinal hernia cell cancer, retroactive to the date of 
reduction (August 1, 1971).  In an April 1994 rating 
decision, the New York, New York, RO characterized the issue 
on appeal as entitlement to an increased evaluation for "the 
testicular condition," and indicated that the May 1971 rating 
was confirmed and continued.  The veteran was notified of 
that decision, and of appellate rights and procedures, by 
means of a letter dated May 26, 1994.  In June 1994 he 
indicated disagreement with that decision.  

In May 1995, the San Juan RO issued a Statement of the Case 
(SOC) in which the issue was identified as entitlement to a 
disability rating in excess of 30 percent for a testicular 
condition, and in which the veteran was advised that, since 
he had been notified of the reduction from 100 percent to 30 
percent prior to August 1, 1971, the date that the reduction 
became effective, "the due process requirements were met and 
a protected 100 percent evaluation is not warranted."  On a 
VA Form 9, Appeal to Board of Veterans' Appeals, received by 
VA later in May 1995, the veteran responded to the SOC, 
indicating in part that "the issues are wrong."  In a 
statement dated in December 1995, he averred that the SOC was 
erroneous in that it did not address his claim that there 
were clear and unmistakable errors in VA rating decisions, 
and that he wanted his case "revised" on that basis.  In May 
1998, the RO issued a supplemental statement of the case 
(SSOC) that pertained to the question of entitlement to a 
rating in excess of 30 percent for a testicular condition, 
and which referred solely to contemporaneous evidence.  The 
case was thereafter forwarded to the Board for appellate 
review.

In October 1998, the Board determined that the issue on 
appeal was characterized as entitlement to restoration of a 
100 percent disability rating for teratoembryonal cell 
carcinoma of the left inguinal canal, to include the issues 
of whether the reduction in rating was procedurally correct 
and whether clear and unmistakable error occurred in the 
reduction.  The Board at that time noted the existence of 
possible procedural deficiencies, and requested that the RO 
readjudicate the veteran's claim, giving consideration to his 
allegations of clear and unmistakable error in the May 1971 
rating decision, and to whether correct procedure was 
followed by the RO at that time.

On January 12, 2000, the RO issued an SSOC on the issue of 
clear and unmistakable error, finding that no revision of the 
May 1971 rating decision was warranted.  This SSOC sets forth 
the laws and regulations pertinent to the reduction of 
schedular total disability evaluations, to include those laws 
and regulations that were in effect as of May 1971.  In 
another SSOC, issued on January 26, 2000, the RO identified 
the issues on appeal as entitlement to increased ratings for 
teratoembryonal cell cancer of the left inguinal canal and 
for left testicle removal, rated as 30 percent and 10 percent 
disabling, respectively.  (Service connection for left 
testicle removal was granted, and assigned a 10 percent 
disability rating, in the same June 1970 rating action in 
which service connection for left inguinal cancer was granted 
and assigned a 100 percent disability rating.)  In that 
second January 2000 SSOC, the May 1971 rating decision, the 
NOD received by VA in June 1971, and evidence submitted by 
the veteran in conjunction with that NOD were acknowledged 
and discussed.  The RO found, inter alia, that a rating in 
excess of 30 percent for left inguinal canal cancer was not 
appropriate.

On March 10, 2000, a personal hearing was held at the San 
Juan RO, at which time the veteran's representative discussed 
the propriety of the reduction of the 100 percent rating, as 
determined by the May 1971 rating decision.  The case was 
subsequently forwarded to the Board for appellate review.

The Board finds that the January 26, 2000, SSOC constitutes 
the statement of the case that was required to have been 
issued following receipt by VA of the veteran's NOD with 
regard to the May 1971 rating decision, particularly when 
considered concomitantly with the January 12, 2000, SSOC that 
sets forth pertinent laws and regulations.  The Board also 
finds that the transcript of the March 10, 2000, personal 
hearing constitutes a timely substantive appeal.  38 C.F.R. 
§§ 20.202, 20.302(b) (1999).  The Board accordingly concludes 
that the issue of entitlement to restoration of a 100 percent 
disability rating for teratoembryonal cell carcinoma of the 
left inguinal canal has been developed for appellate 
consideration, and that this issue is an appeal of the San 
Juan RO's May 1971 reduction in disability rating.  The Board 
also must conclude, therefore, that the issue of whether the 
May 1971 rating decision was clearly and unmistakably 
erroneous is not ripe for adjudication at this time, inasmuch 
as that decision is not final.  


II.  Factual background

The veteran's service medical records show that, while in 
service, he was diagnosed with teratoembryonal cell 
carcinoma, left inguinal canal, without evidence of 
metastasis.  He underwent a left radical orchiectomy in 
November 1969 and bilateral retroperitoneal node dissection 
in December 1969.  The report of his separation medical 
examination, dated in February 1970, shows that the inservice 
incurrence of left inguinal canal carcinoma was noted at that 
time, as was sympathetic nerve damage, deemed to be a 
complication of retroperitoneal node dissection, and 
sterility due to an inability to ejaculate, deemed to be 
secondary to the sympathetic nerve damage.  

In February 1970, the veteran submitted an application for VA 
benefits based on his left inguinal carcinoma, sympathetic 
nerve damage with secondary sterility, and acquired absence 
of the left testicle.  In June 1970, the RO granted service 
connection for a disability characterized as carcinoma, left 
inguinal canal, teratoembryonal cell, and assigned a 100 
percent disability rating therefor, effective as of March 27, 
1970, the day following the veteran's last day of active 
service.  A separate 10 percent rating was assigned, 
effective as of March 27, 1970, for removal of the left 
testicle.  In addition, special monthly compensation was 
awarded under 38 U.S.C. § 314 (now 38 U.S.C. § 1114), 
subsection K, and VA regulation 1350(A), due to anatomical 
loss of a creative organ.

The report of a June 1970 VA urology examination shows that 
the veteran exhibited abdominal midline and left inguinal 
scars that were healed.  Examination of the genitalia 
revealed an absence of the left testicle.  

On two occasions in July 1970, the RO confirmed and continued 
these ratings.  The veteran was notified of these decisions, 
and of appellate rights and procedures, on July 20, 1970, and 
July 31, 1970.

An August 1970 VA medical record shows that there were 
surgical scars midline on the veteran's abdomen and in the 
left inguinal area.  It also shows that there was absence of 
the left testicle.

The report of a January 1971 VA "follow-up" report indicates 
a "final" diagnosis of teratoembryonal carcinoma, left groin.  
The report notes that there were no apparent metastases or 
recurrence.

The veteran was hospitalized at a VA facility from March 1971 
to April 1971 for treatment of a disorder not here at issue.  
The hospitalization summary indicates diagnoses to include 
status post embryonal carcinoma, left inguinal canal; status 
post left orchiectomy; and status post retroperitoneal 
lymphadenectomy.  It notes that the veteran was able to 
achieve a normal erection, but was not able to ejaculate. 

In a May 1971 rating decision, the RO reduced, from 100 
percent to 30 percent, the disability rating for the 
veteran's left inguinal canal cancer, effective as of August 
1, 1971.  The veteran was apparently notified of that 
decision, and of appellate rights and procedures.  A VA Form 
21-4138 in which he indicated disagreement with the RO's May 
1971 decision was received by VA on June 2, 1971.  

A June 1971 letter from a private physician indicates that he 
had examined the veteran, whose inability to ejaculate since 
the retroperitoneal node dissection was obviously due to 
autonomic nerve severance during surgery.  The private 
physician also reported that, because of the veteran's 
guarded prognosis, the short time since his surgery, and his 
inability to ejaculate, he deserved a total and permanent 
disability rating.

In a July 1971 rating action, the RO determined that no 
change in the previous rating decision was warranted.  The 
veteran was notified of that decision, and of appellate 
rights and procedures, by means of a letter dated August 11, 
1971.


III.  Legal analysis

Neither the veteran nor his representative has indicated that 
any pertinent records that are not already associated with 
the veteran's claims folder are available.  The Board 
accordingly finds that the duty to assist the veteran with 
his claim has been met.  38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991) (formerly 38 U.S.C.A § 355).  
Separate diagnostic codes identify the various disabilities.  
Id.  Evaluation of a service-connected disorder requires, and 
required in 1971, a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Nevertheless, past medical records do not take precedence 
over current findings in determining whether to increase a 
disability rating, although a rating specialist is directed 
to review the recorded history of disability to make a more 
accurate evaluation.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also necessary, and was necessary in 1971, to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, or was such a question in 1971, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The 100 percent disability rating assigned by the RO in June 
1970 was based on diagnostic criteria set forth at 38 C.F.R. 
§ 4.115a, Diagnostic Code 7528 (1970), whereby that 
disability rating was appropriate for new and malignant 
growths of any specified part of the genitourinary system.  
In a Note that accompanied Diagnostic Code 7528, it was 
stipulated that the 100 percent rating granted under that 
code was to be continued for one year after surgery, radium, 
deep x-ray, or other therapeutic procedure.  At that point, 
if one year had elapsed without recurrence or metastasis, the 
rating would be based on residuals, with a minimum rating of 
10 percent.  These provisions were identical to those that 
were in effect in May 1971, when the RO promulgated its 
rating decision whereby the 100 percent disability rating 
that had been in effect for the veteran's left inguinal canal 
cancer was reduced to 30 percent, effect as of August 1, 
1971.  

Under 38 C.F.R. § 3.105(e) (1971), rating action was to be 
taken where a reduction in evaluation of a service-connected 
disability was considered warranted, and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments that were being made.  The regulation specifically 
directed that the reduction was to be made effective as of 
the last day of the month in which a 60-day period from the 
date of notice to the payee expired.  The veteran was to be 
notified at his latest address of record of the action taken 
and furnished detailed reasons therefor, and was to be given 
60 days for the presentation of additional evidence.

In addition, under 38 C.F.R. § 3.343(a) (1971), total 
disability ratings were not to be reduced without examination 
that showed material improvement, as evaluated in conjunction 
with all of the facts of record.  This regulation stipulated 
that particular consideration was to be given as to whether 
the veteran had attained improvement under the ordinary 
conditions of life.

As noted above, the question before the Board is whether the 
reduction of disability rating, as determined in the May 1971 
rating decision, was proper.  This requires a two-step 
analysis:  first, whether the reduction was procedurally 
correct; and second, whether the reduction was factually 
correct.

With regard to the satisfaction of procedural requirements, 
the RO, in order to implement a reduction in disability 
rating, was required to take rating action.  This, clearly, 
was satisfied by the RO by means of the rating decision 
promulgated in May 1971.  In addition, the reduced disability 
rating was to be made effective as of the last day of the 
month in which a 60-day period from the date of notice to the 
payee expired.  Although a notification letter is not 
associated with the veteran's claims file, a VA Form 20-822, 
Control Document and Award Letter, dated May 27, 1971, is of 
record; the Board can accordingly conclude that the 
appropriate date of notice was May 27, 1971.  The last day of 
the month in which the 60-day notification period would have 
expired would have been July 31, 1971.  The May 1971 rating 
decision shows that the last day that the 100 percent 
disability rating remained in effect was, in fact, July 31, 
1971, and that the 30 percent rating became effective on 
August 1, 1971.  The Board therefore finds that this 
procedural requirement was satisfied.  Moreover, the fact 
that the veteran was apparently notified on May 27, 1971, 
satisfies the requirement that he was to have been furnished 
with a 60-day period within which to present additional 
evidence, inasmuch as that 60-day period would have expired 
prior to August 1, 1971.  

The information furnished him in that notification letter, 
and whether it provided him with detailed reasons for the 
RO's action, cannot be determined, in view of the fact that 
the actual notification letter has not been associated with 
the claims folder.  However, the VA Form 21-4138 received by 
VA in June 1971 sets forth what can be characterized as a 
detailed response, and it can be inferred, in the absence of 
evidence to the contrary, that the veteran was furnished with 
detailed reasons for the reduction in disability rating.  

As to the requirement set forth at 38 C.F.R. § 3.343(a), 
whereby reduction in disability rating must be based on an 
examination, the record shows that the veteran's left 
inguinal canal disability was evaluated on several occasions 
between June 1970 and January 1971.  The reports of these 
clinical assessments satisfy the criteria of 38 C.F.R. 
§ 3.343(a) pertaining to the requirement that examination was 
to have been undertaken.

With regard to the propriety of the reduction - that is, 
whether the reduction was factually supportable - the 
diagnostic criteria that were applied in May 1971 provided 
for a 100 percent rating for only one year after performance 
of the therapeutic procedure.  If one year elapsed without 
recurrence or metastasis of the cancer at issue, the 
disability rating was to be ascertained by an evaluation of 
the residuals, with a minimum rating of 10 percent.  In the 
instant case, the therapeutic procedures were undertaken 
while the veteran was still in service; thus, the 100 percent 
rating that was in effect from March 27, 1970, through July 
31, 1971, clearly encompassed a one-year period.  In 
addition, the medical evidence compiled during that period 
does not indicate that there was a recurrence of the 
veteran's left inguinal canal carcinoma, or that the cancer 
had metastasized.  VA medical records dated in June 1970 and 
August 1970 note the presence of abdominal and surgical 
scars, along with the absence of the left testicle, but do 
not otherwise indicate any abnormalities, to include either 
recurrence or metastasis.  The report of a January 1971 VA 
"follow-up" report indicates a "final" diagnosis of 
teratoembryonal carcinoma, left groin.  The report 
specifically notes that there were no apparent metastases, or 
recurrence of the veteran's left inguinal canal cancer.

In brief, the evidence shows that the procedures that were to 
be adhered to by VA in May 1971 were in fact followed.  In 
addition, the medical evidence demonstrates that the 
reduction in disability rating implemented in May 1971 was 
appropriate.  The evidence does not indicate that the degree 
of disability requisite for continuance of the 100 percent 
rating was manifested.  The May 1971 rating decision does not 
identify the residuals that warranted the assignment of a 30 
percent rating, rather than the 10 percent disability rating 
established by the Note following Diagnostic Code 7528 as the 
minimum disability rating that was to be assigned following 
the one-year period in which there was no metastasis or 
recurrence.  However, it is uncontroverted that the medical 
record does not show the presence of any metastasis or 
recurrence of the veteran's left inguinal canal carcinoma.   

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for restoration 
of a 100 percent disability rating for teratoembryonal cell 
carcinoma of the left inguinal canal.  The veteran's claim, 
accordingly, fails.


ORDER

Restoration of a 100 percent disability rating for 
teratoembryonal cell carcinoma of the left inguinal canal is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

